                       1   Bryan Cave Leighton Paisner LLP
                           H. Mark Mersel, California Bar No. 130382
                       2   Olivia J. Scott, California Bar No. 329735
                           olivia.scott3@bclplaw.com
                       3   1920 Main Street, Suite 1000
                           Irvine, California 92614-7276
                       4   Telephone: +1 949 223 7000
                           Facsimile:      +1 949 223 7100
                       5   E-Mail:         mark.mersel@bclplaw.com
                                          olivia.scott3@bclplaw.com
                       6
                           Attorneys for Creditor
                       7   U.S. BANK NATIONAL ASSOCIATION, as trustee
                           for BANK OF AMERICA MERILL LYNCH
                       8   COMMERCIAL MORTGAGE TRUST 2015-UBS7,
                           COMMERCIAL MORTGAGE PASS-THROUGH
                       9   CERTIFICATES, SERIES 2015-UBS7
                      10
                                                         UNITED STATES BANKRUPTCY COURT
                      11
                                                          NORTHERN DISTRICT OF CALIFORNIA
                      12
                                                                  SAN FRANCISCO DIVISION
                      13
                           In re:                                                       Chapter 11
                      14
                           PROFESSIONAL FINANCIAL INVESTORS,                            Case No. 20-30604
                      15   INC., et al.,1
                                                                                        (Jointly Administered)
                      16                        Debtor
                                                                                        STIPULATION ALLOWING FILING
                      17                                                                OF LATE FILED PROOF OF CLAIM
                                                                                        OF CREDITOR U.S. BANK NATIONAL
                      18                                                                ASSOCIATION, AS TRUSTEE FOR
                                                                                        BANK OF AMERICA MERRILL
                      19                                                                LYNCH COMMERCIAL MORTGAGE
                                                                                        TRUST 215-UBS7
                      20

                      21
                                    The above-captioned debtor together with Professional Investors 40, LLC (“PI 40”) and
                      22
                           multiple other Professional Investor’s entities (collectively, “Professional Investors” or the
                      23
                           “Debtors”) and U.S. Bank National Association, as trustee for Bank of America Merrill Lynch
                      24
                           Commercial Mortgage Trust 2015-UBS7, Commercial Mortgage Pass-Through Certificates,
                      25
                           Series 2015-UBS7, the Trustee for the loan taken by PI 40 relating to the Madrone Apartment
                      26

                      27   1
                               A complete list of the Debtors and their respective chapter 11 case numbers may be found at
                               www.donlinrecano.com/clients/pfi/index. The federal tax identification numbers of each of the Debtors is also
                      28       available in the bankruptcy petitions of each Debtor, also available at the Donline Recano website.
BRYAN CAVE LEIGHTON
    PAISNER LLP                                                                                                                      20-30604
   ATTORNEYS AT LAW
        IRVINE   Case: 20-30604          Doc# 735        Filed: 07/02/21        Entered: 07/02/21 15:30:38             Page 1 of 4
                       1   Complex (“Madrone Lender”) (“Madrone Lender,” and together with the Debtors, the “Parties”)
                       2   hereby enter into this Stipulation (the “Stipulation”), and file this Stipulation regarding the late
                       3   filed proof of claim of Madrone Lender, Claim No. 148 (the “Madrone POC”).
                       4           WHEREAS, on July 26, 2020, Professional Investor’s, Inc. filed a voluntary petition (the
                       5   “Main Bankruptcy Case”) for relief under chapter 11 of Title 11 of the United States Code (the
                       6   “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of California
                       7   (the “Bankruptcy Court”).
                       8           WHEREAS, on November 20, 2020, PI 40 filed its voluntary petition for relief under the
                       9   Bankruptcy Code in the Bankruptcy Court and its case was jointly administered under the Main
                      10   Bankruptcy Case.
                      11           WHEREAS, on April 19, 2021, the Bankruptcy Court entered an order [Dkt. 575]
                      12   establishing certain dates by which non-investor parties holding prepetition claims against the
                      13   Debtors must file proofs of claim (the “Bar Date Order”). The Bar Date Order set May 13, 2021,
                      14   as the Claims Bar Date (as defined in the Bar Date Order) for Madrone Lender.
                      15           WHEREAS, on January 8 and January 15, 2021, PI 40 filed its Global Notes to Schedules
                      16   of Assets and Liabilities [Dkt. Nos. 22 and 23 for Case No. 20-30940] (the “Schedules”). PI 40
                      17   scheduled Madrone Lender’s claim in the amount of $4,550,000.00 [Claim No. 50336].
                      18           WHEREAS, PI 40 and Debtor scheduled the incorrect holder of Claim No. 50336 and did
                      19   not provide notice to Madrone Lender concerning any events in the Main Bankruptcy Case.
                      20           WHEREAS, the Parties have agreed to deem the Madrone POC as timely filed, subject to
                      21   the conditions set forth in this Stipulation.
                      22           THEREFORE, IT IS STIPULATED, AGREED, AND ORDERED as follows:
                      23           1.      Madrone Lender’s proof of claim [Claim No. 148 shall be deemed timely filed.
                      24           2.      The Parties shall retain any and all rights and defenses with respect to the Madrone
                      25   POC, including with respect to the validity, amount, and liability. Nothing herein shall constitute
                      26   or be deemed to constitute an admission of liability by the Debtors with respect to the Madrone
                      27   POC.
                      28
BRYAN CAVE LEIGHTON
    PAISNER LLP                                                             -2-                                           20-30604
   ATTORNEYS AT LAW
        IRVINE   Case: 20-30604         Doc# 735       Filed: 07/02/21     Entered: 07/02/21 15:30:38         Page 2 of 4
                       1           3.     This Stipulation shall not become effective unless and until it is approved and
                       2   entered by the Bankruptcy Court.
                       3           4.     Neither the Stipulation nor any negotiations and writings in connection with this
                       4   Stipulation shall in any way be construed as or deemed to be evidence of or an admission on behalf
                       5   of any party regarding any claim or right that such party may have against the other party, other
                       6   than as provided herein.
                       7          5.      Each of the Parties represents and warrants it is duly authorized to enter into and be
                       8   bound by this Stipulation.
                       9          6.      This Stipulation may be executed in multiple counterparts, any of which may be
                      10   transmitted by facsimile or electronic mail, and each of which shall be deemed an original, but all
                      11   of which together shall constitute one instrument.
                      12          7.      Notwithstanding the terms and conditions of this Stipulation and any actions taken
                      13   pursuant to such terms or conditions, nothing in this Stipulation shall be deemed: (a) an admission
                      14   as to the amount of, basis for, or validity of any claim against a Debtor entity under the Bankruptcy
                      15   Code or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in
                      16   interest’s right to dispute any claim on any grounds; (c) a promise or requirement to pay any claim;
                      17   (d) an implication or admission that any particular claim is of a type specified or defined in the
                      18   Stipulation or any order granting the relief requested by the Stipulation or a finding that any
                      19   particular claim is an administrative expense claim or other priority claim; (e) a request or
                      20   authorization to assume, adopt, or reject any agreement, contract, or lease pursuant to section 365
                      21   of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection
                      22   of any lien on, security interest in, or other encumbrance on property of the Debtors’ estates; (g) a
                      23   waiver or limitation of the Debtors’, or any other party in interest’s, rights under the Bankruptcy
                      24   Code or any other applicable law; or (h) a concession by the Debtors that any liens (contractual,
                      25   common law, statutory, or otherwise) that may be satisfied pursuant to this Stipulation are valid,
                      26   and the rights of all parties in interest are expressly reserved to contest the extent, validity, or
                      27   perfection or seek avoidance of all such liens.
                      28
BRYAN CAVE LEIGHTON
    PAISNER LLP                                                               -3-                                      20-30604
   ATTORNEYS AT LAW
        IRVINE   Case: 20-30604         Doc# 735        Filed: 07/02/21      Entered: 07/02/21 15:30:38     Page 3 of 4
                       1          8.      Similarly, notwithstanding the terms and conditions of this Stipulation and any
                       2   actions taken pursuant to such terms or conditions, nothing in this Stipulation shall be deemed a
                       3   waiver of Madrone Lender’s rights to object or otherwise address events that occurred in the case
                       4   prior to it receiving proper notice. Madrone Lender will also file a separate Reservation of Rights.
                       5          9.      The Bankruptcy Court shall retain jurisdiction to hear any disputes relating to or
                       6   arising from this Stipulation.
                       7

                       8   AGREED AND ACCEPTED:
                       9

                      10   TRODELLA & LAPPING
                           /s/ Richard A. Lapping
                      11   Richard A. Lapping
                           540 Pacific Avenue
                      12   San Francisco, CA 94133
                           (415) 434-9100
                      13   rich@trodellalapping.com
                           Attorneys for Debtors
                      14

                      15   BRYAN CAVE LEIGHTON PAISNER LLP
                           /s/ H. Mark Mersel
                      16   H. Mark Mersel, California Bar No. 130382
                           Olivia J. Scott, California Bar No. 329735
                      17   1920 Main Street, Suite 1000
                           Irvine, California 92614-7276
                      18   Telephone: +1 949 223 7000
                           Facsimile:      +1 949 223 7100
                      19   mark.mersel@bclplaw.com
                           olivia.scott3@bclplaw.com
                      20   Attorneys for Lender
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
BRYAN CAVE LEIGHTON
    PAISNER LLP                                                           -4-                                         20-30604
   ATTORNEYS AT LAW
        IRVINE   Case: 20-30604         Doc# 735      Filed: 07/02/21    Entered: 07/02/21 15:30:38        Page 4 of 4
